

Exhibit 10.7



LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
FORM OF EXECUTIVE PERFORMANCE UNIT GRANT AGREEMENT
THREE-YEAR PERFORMANCE PERIOD
This Performance Unit grant agreement (“Grant Agreement”) is made and entered
into effective as of [Grant Date], (the “Grant Date”) by and between LINN
ENERGY, LLC, a Delaware limited liability company (together with its
subsidiaries, the “Company”), and [Executive] (“Participant”).
WHEREAS, the Company considers it to be in its best interest that Participant be
given a proprietary interest in the Company and an added incentive to advance
the interests of the Company;
WHEREAS, the Company desires to accomplish such objectives by granting
Participant Performance Units pursuant to the Linn Energy, LLC Amended and
Restated Long-Term Incentive Plan, as amended which is attached hereto as
Appendix A and incorporated by reference herein (the “Plan”);
WHEREAS, the Performance Units shall be subject to vesting based in part on the
achievement of certain performance conditions, as set forth herein; and
WHEREAS, as of the date hereof, Participant is a party to that certain
Employment Agreement dated _______ (the “Employment Agreement”).
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:
1.    Grant of Performance Units. The Company hereby grants to Participant
_________ Performance Units (the “Target Performance Units”), under and subject
to the terms and conditions of this Grant Agreement and the Plan; provided that
(except as otherwise provided in this Agreement) the final number of Performance
Units that vest shall be determined in accordance with the performance criteria
set forth on Appendix B. This grant of Performance Units also includes a tandem
grant of DERs (a contingent right to receive an equivalent of any cash
distributions made by the Company with respect to Units, as defined in the Plan)
with respect to each Performance Unit.
2.    Vesting. On [3 years from grant date] (the “Vesting Date”), a number of
Performance Units shall vest based on the extent to which the Company has
satisfied the performance condition set forth on Appendix B, provided that, 1)
except as otherwise provided herein, the Participant is continuously employed by
the Company through the Vesting Date and 2) issuance of any units or payment of
any cash upon vesting shall not made until such time as the Committee has
certified the performance conditions in accordance with Appendix B. For purposes
of this paragraph, continued service on the board of directors of the Company or
any affiliate or employment with any affiliate of the Company will constitute
continued employment with the Company.




--------------------------------------------------------------------------------



3.    General Restrictions. The Performance Units shall not be assignable or
transferable except as expressly provided in the Plan or by the Committee in its
sole discretion.
4.    Termination by Company other than for Cause. In the event the Participant
is terminated by the Company other than for Cause (as defined in the Employment
Agreement), then on the Vesting Date the Participant shall vest in the number of
Performance Units that would have vested as determined in accordance with
Section 2 had the Participant’s employment not terminated.
5.    Termination by Participant with Good Reason. In the event Participant
terminates the Participant’s employment with the Company for Good Reason (as
defined in the Employment Agreement), then on the Vesting Date the Participant
shall vest in the number of Performance Units that would have vested as
determined in accordance with Section 2 had the Participant’s employment not
terminated.
6.    Death or Disability. In the case of termination of the Participant’s
service relationship with the Company due to death or Disability (as defined in
the Employment Agreement), the Participant shall vest in a number of Performance
Units equal to the Target Performance Units.
7.    Change of Control. Notwithstanding anything in the Plan to the contrary,
in the event of a Change of Control (as defined in the Plan), the Performance
Period shall be treated as ending on the date the Change of Control occurred,
the Vesting Date shall be the date the Change of Control occurred, and the
number of Performance Units that vest shall be calculated in accordance with
Appendix B, subject to modification as described in this Section 7.
8.    Termination by Company for Cause or by Participant without Good Reason. In
the case of a termination of the Participant’s employment other than as
described in Sections 4-6, all outstanding Performance Units granted hereby
which have not vested pursuant to any provision of this Grant Agreement shall be
automatically and immediately forfeited, and Participant hereby agrees to
undertake any action and execute any document, instrument or papers reasonably
requested by the Company to effect such forfeiture of Performance Units
resulting from any such termination.
9.    Settlement of Performance Units. Any Performance Units that have become
vested pursuant to this Grant Agreement (including DER payments, as described
below), shall be paid to Participant by the issuance by the Company of
unrestricted Units to Participant (or to Participant’s estate in the case of
death) as soon as administratively practicable after the date such vesting
occurred and the performance is certified by the Committee; provided that any
such settlement shall be made no later than March 15 of the calendar year
following the calendar year in which the Performance Units became vested; and
provided, further that the Committee may, in its sole and absolute discretion,
settle all or a portion of the vested Performance Units in cash based on the
Fair Market Value of a Unit on the Vesting Date. Any partial unit shall be
rounded up to the next whole unit.
10.    Payment of DERs. Upon the payment of any cash distribution on Units of
the Company, with respect to each Performance Unit granted hereunder, the dollar
amount of such




--------------------------------------------------------------------------------



distributions with respect to the number of Units then underlying the Target
Performance Units shall be increased by a number of Units equal to the value of
the cash distribution divided by the Fair Market Value of a Unit on the
ex-dividend date and such increased amount of Units shall be deemed the Target
Performance Units. The number of Target Performance Units, as so increased,
shall be eligible for adjustment based on subsequent dividends or distributions.
11.    Plan Controlling Document. Unless otherwise defined herein, capitalized
terms shall have the meaning given such terms in the Plan. Participant agrees
that the Plan is the controlling instrument and that to the extent there is any
conflict between the terms of the Plan and this Grant Agreement, the Plan shall
control and be the governing document.
12.    Limited Liability Company Agreement. Participant agrees to be bound by
all applicable provisions of the Company’s limited liability company agreement,
as it may be amended from time to time.
13.    Taxes. The Company and any affiliate thereof are authorized to withhold
from any payment relating to the Performance Units granted hereby, or any
payroll or other payment to Participant, amounts of withholding and other taxes
due or potentially payable in connection with the Performance Units granted
hereby, and to take such other action as the Committee may deem advisable to
enable the Company, any affiliate, and Participant to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to the
Performance Units granted hereby. This authority shall include authority to
withhold or receive Units or other property and to make cash payments in respect
thereof in satisfaction of Participant’s tax obligations, either on a mandatory
or elective basis in the discretion of the Committee.
14.    Issuance of Units. The Company shall not be obligated to issue any Units
in settlement of the Performance Units granted hereby at any time when the Units
have not been registered under the Securities Act of 1933, as amended, and such
other state and federal laws, rules or regulations as the Company or the
Committee deems applicable and, in the opinion of legal counsel for the Company,
there is no exemption from the registration requirements of such laws, rules or
regulations available for the issuance of such Units.
15.    Notices. Any notices given in connection with this Grant Agreement shall,
if issued to Participant, be delivered to Participant’s current address on file
with the Company, or if issued to the Company, be delivered to the Company’s
principal offices.
16.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to Participant, or to Participant’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require Participant or
Participant’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
17.    Successors. This Grant Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.




--------------------------------------------------------------------------------



18.    Section 409A of the Code. It is intended that the Performance Units
granted hereby not be subject to the requirements of Section 409A of the Code
pursuant to the short-term deferral exception in Treasury Regulation §
1.409A-1(b)(4), and this Grant Agreement shall be interpreted and administered
accordingly. For purposes of this Grant Agreement, Participant will be
considered to have a termination of Participant’s service relationship with the
Company only upon Participant’s “separation from service” with the Company as
such term is defined in Treasury Regulation Section 1.409A-1(h), and any
successor provision thereto. If Participant is identified by the Company as a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date on which the Participant has a “separation from service” (other than
due to death) within the meaning of Treasury Regulation § 1.409A-1(h), any
Performance Units payable or settled on account of a separation from service
that are deferred compensation subject to Section 409A of the Code shall be paid
or settled on the earliest of (1) the first business day following the
expiration of six months from Participant’s separation from service, (2) the
date of Participant’s death, or (3) such earlier date as complies with the
requirements of Section 409A of the Code.
IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement to be
effective as of the day and year first above written.
 
LINN ENERGY, LLC
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
PARTICIPANT:
 
 
 







--------------------------------------------------------------------------------



APPENDIX A
Linn Energy, LLC Amended and Restated Long-Term Incentive Plan, as amended






--------------------------------------------------------------------------------



APPENDIX B
1.
Definitions.

(i)
“Comparison Companies” means a set of peer companies companies, determined by
the Committee at the beginning of a Performance Period, as updated on Appendix C
on an annual basis; provided that 1) such company has continuously been a
publicly traded company on a national securities exchange during the Performance
Period and 2) if a company becomes bankrupt during the year, such company will
remain on the list but shall be deemed the bottom performer.

(ii)
“Beginning Price” means the average per share closing unit price for the 20
trading days preceding the first day of the Performance Period.

(iii)
“Ending Price” means the average per share closing price for the last 20 trading
days of the Performance Period.

(iv)
“Multiplier” means the multiplier determined in accordance with Section 2 of
this Appendix B.

(v)
“Performance Period” means the period between January 1, 2014 and December 31,
2016.

(vi)
“Total Unitholder Return” is defined as the Ending Price minus the Beginning
Price plus any distributions (cash or unit based on ex-distribution date) paid
per unit over the Performance Period, with such distributions assumed to be
reinvested in units on the ex-distribution date, the total of which is divided
by the Beginning Price.

2.
Calculation of Multiplier. The Total Unitholder Return of the Company and of the
Comparison Companies shall be calculated and certified by the Committee. The
percentile ranking of the Company’s Total Unitholder Return as compared to the
Total Unitholder Return of each Comparison Company shall determine the
Multiplier using the chart below. The Multiplier for performance rankings
between points on this chart shall be determined by linear interpolation between
the values listed. In no event shall the Multiplier exceed 200%. If the
performance ranking is below the 30th percentile, the Multiplier shall be zero.
The Committee will make the final determination as to the amount paid,
notwithstanding the chart below.

Performance Ranking
Multiplier
90th percentile or above
200%
80th percentile
175%
70th percentile
150%
60th percentile
125%
50th  percentile
100%
40th percentile
75%





--------------------------------------------------------------------------------





30th percentile
50%
Below 30th percentile
0%



3.
Calculation of Vested Performance Units. The number of Performance Units that
shall vest as of the Vesting Date (and paid upon certification by the Committee)
shall be equal to the product of (i) the Target Performance Units and (ii) the
Multiplier (with any fractional units rounded up to the next whole unit).





--------------------------------------------------------------------------------



Appendix C


